Case 2:18-bk-56289     Doc 17     Filed 10/11/18 Entered 10/11/18 15:23:49          Desc Main
                                  Document     Page 1 of 5


                       UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


IN RE:                                      )   Case No.: 2:18-bk-56289
                                            )
Reginald Johnson &                          )   Chapter 7
                                            )
Anita Johnson                               )   Judge Honorable John E. Hoffman
                                            )
                       Debtors.             )   SSN: xxx-xx-2199
                                            )        xxx-xx-2070
                                            )

                                                Counsel for Debtors



                         FIRST AMENDMENT TO SCHEDULE F


      Now comes the debtor Reginald Johnson & Anita Johnson, by and through

counsel, hereby gives Notice to this Court to the First Amendment to Schedule F to

amend the following creditors:

    Creditors Name, Mailing Address     Date Claim was Incurred, and        Amount of
    and Zip Code                         Consideration for Claim. If      Claim Without
                                       Claims is Subject to Setoff, so   Deducting Value
                                                   State.                  of Collateral
    American Profit Recovery           Collections                       $85.00
    34505 W. 12 Mile Road Su. 333
    Farmington Hills, MI 48331
    Nationwide Credit & Collection     Collections                       $1300.00
    815 Commerce Dr. Su 270
    Oak Brook, IL 60523-8852
    Ohio Health Sleep Services         Collections                       $2026.96
    PO Box 73058
    Cleveland, OH 44193-0002
    Orthopedic One                     Collections                       $40.00
    170 Taylor Station Road
    Columbus, OH 43213
    Credit Collection Services         Collections                       $112.00
    725 Canton St
    Norwood, MA 02062
    Ohio Gastroenterology Group Inc    Collections                       $39.00
    3400 Olentangy River Road
    Columbus, OH 43202-1523
Case 2:18-bk-56289       Doc 17     Filed 10/11/18 Entered 10/11/18 15:23:49             Desc Main
                                    Document     Page 2 of 5


     Columbus Radiology Corporation         Collections                       $18.00
     PO Box 714563
     Cincinnati, OH 45271-4563
     Riverside Radiology & Interventional   Collections                       $46.00
     PO Box 713815
     Cincinnati, OH 45271-3815
     Greegor Greens LLC                     Collections                       $1800.00
     9131 Cotswold Drive
     Pickerington, OH 43147
     Ashley Creek Association               Collections                       $520.00
     PO Box 217
     Pickerington, OH 43147
     Van Kannel Lawn Care                   Collections                       $1800.00
     933 Melrose Blvd
     Pickerington, OH 43147




                                                          Respectfully Submitted,

                                                          /s/ Guylynn D. Cook
                                                          Guylynn D. Cook
                                                          Ohio Sup. Ct. Reg. No.:0087311
                                                          P.O. Box 361282
                                                          Columbus, Ohio 43236
                                                          614-317-4842
                                                          614-321-3972 (Fax)
                                                          Email: gcooklaw@gmail.com




                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Amendment, Meeting of Creditor’s
Notice has been served upon the following ECF participants, electronically through the
Court’s transmission facilities at their email address registered with the Court: Brenda K.
Bowers, Trustee and the Office of the U.S. Trustee on this October 11, 2018:

     U.S. Mail Service:

     American Profit Recovery
     34505 W. 12 Mile Road Su. 333
     Farmington Hills, MI 48331
Case 2:18-bk-56289   Doc 17      Filed 10/11/18 Entered 10/11/18 15:23:49   Desc Main
                                 Document     Page 3 of 5


    Nationwide Credit & Collection
    815 Commerce Dr. Su 270
    Oak Brook, IL 60523-8852

    Ohio Health Sleep Services
    PO Box 73058
    Cleveland, OH 44193-0002

    Orthopedic One
    170 Taylor Station Road
    Columbus, OH 43213

    Credit Collection Services
    725 Canton St
    Norwood, MA 02062

    Ohio Gastroenterology Group Inc
    3400 Olentangy River Road
    Columbus, OH 43202-1523

    Columbus Radiology Corporation
    PO Box 714563
    Cincinnati, OH 45271-4563

    Riverside Radiology & Interventional
    PO Box 713815
    Cincinnati, OH 45271-3815

    Greegor Greens LLC
    9131 Cotswold Drive
    Pickerington, OH 43147

    Ashley Creek Association
    PO Box 217
    Pickerington, OH 43147

    Van Kannel Lawn Care
    933 Melrose Blvd
    Pickerington, OH 43147




                                               /s/ Guylynn D. Cook
                                               Guylynn D. Cook
                                               Ohio Sup. Ct. Reg. No.:0087311
Case 2:18-bk-56289     Doc 17     Filed 10/11/18 Entered 10/11/18 15:23:49        Desc Main
                                  Document     Page 4 of 5


                       UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE:                                      )   Case No.: 2:18-bk-56289
                                            )
Reginald Johnson &                          )   Chapter 7
                                            )
Anita Johnson                               )   Judge Honorable John E. Hoffman
                                            )
                       Debtors.             )   SSN: xxx-xx-2199
                                            )        xxx-xx-2070
                                            )

                                                Counsel for Debtors


 NOTICE OF ADDITIONAL CREDITOR MATRIX IN CONNECTION WITH THE FIRST
                     AMENDMENT TO SCHEDULE F

      Now comes Reginald Johnson & Anita Johnson, debtors, by counsel, and hereby

gives, Notice to this Court of the additional creditor matrix (attached) filed in connection

with the Debtors’ First Amended Schedule F.

                                                  Respectfully Submitted,

                                                  /s/ Guylynn D. Cook
                                                  Guylynn D. Cook
                                                  Ohio Sup. Ct. Reg. No.:0087311
                                                  P.O. Box 361282
                                                  Columbus, Ohio 43236
                                                  614-329-4683
                                                  614-321-3972 (Fax)
                                                  Email: gcooklaw@gmail.com


                               CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Creditor’s Matrix has been served upon the
following ECF participants, electronically through the Court’s transmission facilities at
their email address registered with the Court: Brenda K. Bowers, Trustee and the Office
of the U.S. Trustee on this October 11, 2018.


                                                  /s/ Guylynn D. Cook
                                                  Guylynn D. Cook (0087311)
Case 2:18-bk-56289   Doc 17   Filed 10/11/18 Entered 10/11/18 15:23:49       Desc Main
                              Document     Page 5 of 5


                                      American Profit Recovery
                                      34505 W. 12 Mile Road Su. 333
                                      Farmington Hills, MI 48331

                                      Nationwide Credit & Collection
                                      815 Commerce Dr. Su 270
                                      Oak Brook, IL 60523-8852

                                      Ohio Health Sleep Services
                                      PO Box 73058
                                      Cleveland, OH 44193-0002

                                      Orthopedic One
                                      170 Taylor Station Road
                                      Columbus, OH 43213

                                      Credit Collection Services
                                      725 Canton St
                                      Norwood, MA 02062

                                      Ohio Gastroenterology Group Inc
                                      3400 Olentangy River Road
                                      Columbus, OH 43202-1523

                                      Columbus Radiology Corporation
                                      PO Box 714563
                                      Cincinnati, OH 45271-4563

                                      Riverside       Radiology          &
                                      Interventional
                                      PO Box 713815
                                      Cincinnati, OH 45271-3815

                                      Greegor Greens LLC
                                      9131 Cotswold Drive
                                      Pickerington, OH 43147

                                      Ashley Creek Association
                                      PO Box 217
                                      Pickerington, OH 43147

                                      Van Kannel Lawn Care
                                      933 Melrose Blvd
                                      Pickerington, OH 43147
